Title: To Thomas Jefferson from Peter Carr, 4 February 1804
From: Carr, Peter
To: Jefferson, Thomas


               
                  Dear Sir. 
                  Richmond. Feb. 4th. 1804.
               
               Mr. John Comegys, a merchant of Baltimore, will deliver this—during my stay, and illness there last spring, I was indebted to him, for his very friendly attentions. He will remain in Washington a few days, and has requested this introductory letter. I am just on the wing for Albemarle; Accept assurances, my dear Sir, of affectionate attachment.
               
                  P. Carr 
               
            